Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 8 and 14 recite the limitation “a data sampling rate for the plurality of pressure sensors”, and claims 3, 9 and 15 recite the limitation “adapting sampling” these limitations are not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art would not be able to know if the “sampling” limitations in the claims refers to the “first sample rate” or the “seconds sample rate” in claims 1, 7 and 13. The scope of the claim remains indeterminate because of the claimed limitations above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, 10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos Gallo et al (U.S 2016/0349076) and Cheng et al (US 2020/0178849), in view of Krasnow et al (U.S 2018/0325207).

As to claims 1, 2, 7, 8, 13, 14 and 19, Campos Gallo discloses a smart shoe (abstract, fig.1-3) system and method for monitoring patient activity level, the system and method comprising: wearing, by the patient, a smart shoe system (shoes or sneaker with insoles, abstract, par.); 
recording, by the smart shoe system, activity information for the patient (microcontroller receives the impulses of each piezoelectric sensor, par.87 and par.107-109); and 
transmitting, to a medical provider and over an electronic network, the activity information (a data package with the GPS coordinate is formed, this and the time stamp is sent via the communication components of the device to a client system, par.87 and par.107-109), wherein the smart shoe system comprises: 
a shoe having a plurality of pressure sensors, the pressure sensors configured to detect pressure at a plurality of points in the sole of the shoe (pressure sensors arranged on an insole of a shoe, par.64, par.89-96 and par.111, fig.1-3); 

 a GPS integrated circuit (GPS, par.67, 73 and 100, fig.1-3) for correlating position of the smart shoe system to activity data generated by the plurality of pressure sensors (determining activity data/steps pattern, then the data packaged with GPS coordinate is formed and sent to the micro-controller or external devices, par.87, par.108-109); and 
a flash memory storage for storing data generated by the microprocessor and the plurality of pressure sensors (inherently the memory storage that stores the impulses for analysis, par.87 and par.107-109); and store the pressure data and a location data during the sitting phase and the walking phase in the flash memory storage (Stored impulses are analyzed to verify if they respond to one of the patterns recognized as steps, patterns correspond to a series of impulses, distanced by random time intervals. 5. If, among the stored impulses, a step is recognized the indicated coordinate is captured by the GPS connected to the microcontroller, the steps impulse and coordinate data are more than capable of being stored in any determined phase, such as, walking, sitting, or running).

Campos Gallo disclose the invention substantially as claimed above, but failed to teach determine, based on pressure data received from the plurality of pressure sensors, a transition from a sitting phase to a walking phase; augment a first sample rate for the plurality of pressure sensors to a second sample rate for the plurality of pressure sensors for the walking phase; augment a first update rate for the GPS integrated circuit to a second update rate for the GPS integrated circuit for the walking phase, wherein 

However, Cheng discloses an analogous shoe system (abstract, par.70-71, fig.8 and 13), comprising pressure sensors to determine walking, running, or other activities, 
determine, based on pressure data received from the plurality of pressure sensors, a transition from a sitting phase to a walking phase (the system adjusts the sampling rate based on the determined running/waling phase and sitting phase, par.61); augment a first sample rate for the plurality of pressure sensors to a second sample rate for the plurality of pressure sensors for the walking phase; augment a first update rate for the GPS integrated circuit to a second update rate for the GPS integrated circuit for the walking phase, wherein the microprocessor executes an adaptive algorithm to select a data sampling rate for the plurality of pressure sensors (the system determines a series of jumps or the pace of a run increases, the method may increase its sampling rate, while if the user appears to be sitting down, the sampling rate may decrease to save battery life. Functional responses of the system to these changes allow for low-power modes, elongating battery life, while still allowing for high frequency sampling during events to provide useful information for users, par.61, The rate at which the sensor data 27 is sampled from the data source 20 may be adjusted according to the data set after the localized filtering method 60 has been applied to sensor data 27, par.97).

Since adjusting the sampling rate of the system based on detected type of activity/inactivity is well-known in the art, since Campos Gallo’s invention teaches the the least possible amount of power the characteristics (par.84), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to program the microcontroller taught by Campos Gallo’s invention to adjust the sampling rate of all the components (including the pressure sensors, GPS, memory) of the shoe system based on the detected activity/inactivity of the user, as taught by Cheng’s invention, in order to save the battery life, while still allowing for high frequency sampling during events in order to provide useful information for users, as taught by Cheng’s invention (par.61).

Still regarding claims 1, 2, 7, 8, 13, 14 and 19, Campos Gallo/Cheng combination disclose the invention substantially as claimed above, using piezoelectric pressure sensors (par.64, fig.1-3), where various sensors have been developed to measure the maximum pressure over the contact surface. The most utilized ones are the electric pressure sensors and the pneumatic sensors, (par.37 and 40), where all type of pressure sensors provide valid results (par.44), but failed to explicitly teach using pneumatic pressure sensors.
Nevertheless, Krasnow teaches an analogous footwear system (100, abstract, fig.1) having a sole has a plurality of pressure chambers to monitor weight and activity of a user/patient (as best seen in fig.1), wherein the pressure sensors are pneumatic (122a-122e, fig.1, par.25-26, 28, and/or 720a-720d, par.30, fig.7). 



As to claims 5, 17 and 20, Campos Gallo discloses the smart shoe system and method, the smart shoe system used further comprising a battery (Small battery that will provide the necessary power for the microcontroller, GPS and transmitter and Processing unit, par.64, 67, end of par.73 and par.98) coupled to the microprocessor, the GPS integrated circuit, and the pressure sensors.

As to claims 6, 12 and 18, Campos Gallo discloses the smart shoe system and method, the smart shoe system used further comprising a radio frequency transceiver for wireless communication between the smart shoe method and other electronic networking components (transmitter that communicates the data to an external fixed or mobile device via Bluetooth/Wi-Fi, the Examiner respectfully notes that Bluetooth uses radio frequency transmission, par.73, par.81-82 and par.96, and radio connection with reference antenna is needed, par.76).

Claim 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Campos Gallo et al (U.S 2016/0349076) and Cheng et al (US 2020/0178849), in view of Krasnow et al (U.S 2018/0325207).

Cheng discloses a high sampling rate while a running/walking/activity is detected and a lower sampling rate while sitting/inactivity is detected, however Campos Gallo/ Cheng/ Krasnow combination failed to teach the first and second sampling rate are within a range between 0.5 Hertz and 15 Hertz. However it would have been obvious to one having an ordinary skill in the art at the time the invention was made to adjust the sampling rate taught by Campos Gallo and/or Cheng to be between 0.5 Hertz and 15 Hertz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791